



EXHIBIT 10.1
AMENDMENT NO. 2 TO MASTER REPURCHASE AGREEMENT
This AMENDMENT NO. 2 TO MASTER REPURCHASE AGREEMENT (this “Amendment”), is made
and entered into as of August 21, 2020, by and among:
Coöperatieve Rabobank, U.A., New York Branch, a Dutch coöperatieve acting
through its New York Branch (“Rabobank”) and Sumitomo Mitsui Banking
Corporation, New York Branch, a Japanese corporation (“SMBC”), as purchasers
(each, a “Buyer” and, collectively, the “Buyers”);
The Scotts Company LLC, an Ohio limited liability company, as seller (“Seller”);
and
solely for purposes of Section 5.3 hereof, the Scotts Miracle-Gro Company, an
Ohio corporation, as guarantor (“Guarantor”),
and amends that certain 1996 SIFMA Master Repurchase Agreement, dated as of
April 7, 2017, between Seller and Buyers, as supplemented by Annex I (as amended
by that certain Amendment No. 1 to Master Repurchase Agreement, dated as of
August 24, 2018, the “Master Repurchase Agreement” and as amended hereby, the
“Amended Master Repurchase Agreement”). Each of the Buyers and Seller may also
be referred to herein individually as a “Party”, and collectively as the
“Parties”.
RECITALS
WHEREAS, the Parties entered into the Master Repurchase Agreement for the
purpose of Seller transferring to the Buyers certain securities or other assets
against the transfer of funds by the Buyers, with a simultaneous agreement by
the Buyers to transfer to Seller such securities or other assets at a date
certain or on demand, against the transfer of funds by Seller;
WHEREAS, the Parties and Rabobank, as Buyers’ agent (in such capacity, “Agent”),
entered into that certain Master Framework Agreement, dated as of April 7, 2017,
(as amended, supplemented or otherwise modified from time to time, the
“Framework Agreement”);
WHEREAS, Guarantor entered into the Guaranty in favor of Agent and the Buyers
pursuant to which Guarantor guaranteed the payment and performance of all
obligations, liabilities and indebtedness owed by Seller under the Transaction
Agreements; and
WHEREAS, the Parties now wish to amend certain provisions of the Master
Repurchase Agreement as hereinafter stated.
AGREEMENT
NOW, THEREFORE, in consideration of the mutual covenants, agreements and
conditions set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties and,
solely for purposes of Section 5.3 hereof, Guarantor agree as follows:
1. Interpretation.
1.1 Definitions. All capitalized terms used but not defined in this Amendment
shall have the meanings set forth in the Master Repurchase Agreement or the
Framework Agreement (including Schedule 1 thereto), as applicable.
2. Amendments.
The Master Repurchase Agreement is hereby amended, effective from and after the
Effective Date, as follows:
         



--------------------------------------------------------------------------------



2.1 The following new definitions are hereby added to Section 2(a) of Annex I to
the Master Repurchase Agreement in the appropriate alphabetical order:
“Benchmark Replacement”, means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by Agent and Seller giving
due consideration to (i) any selection or recommendation of a replacement rate
or the mechanism for determining such a rate by the Relevant Governmental Body
or (ii) any evolving or then-prevailing market convention for determining a rate
of interest as a replacement to LIBOR for U.S. dollar-denominated syndicated
credit facilities and (b) the Benchmark Replacement Adjustment; provided that,
if the Benchmark Replacement as so determined would be less than zero, the
Benchmark Replacement will be deemed to be zero for the purposes of this
Agreement.
“Benchmark Replacement Adjustment”, means, with respect to any replacement of
LIBOR with an Unadjusted Benchmark Replacement for each applicable Transaction
Period, the spread adjustment, or method for calculating or determining such
spread adjustment, (which may be a positive or negative value or zero) that has
been selected by Agent and Seller giving due consideration to (i) any selection
or recommendation of a spread adjustment, or method for calculating or
determining such spread adjustment, for the replacement of LIBOR with the
applicable Unadjusted Benchmark Replacement by the Relevant Governmental Body or
(ii) any evolving or then-prevailing market convention for determining a spread
adjustment, or method for calculating or determining such spread adjustment, for
the replacement of LIBOR with the applicable Unadjusted Benchmark Replacement
for U.S. dollar-denominated syndicated credit facilities at such time.
“Benchmark Replacement Conforming Changes”, means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Transaction Period,” timing and frequency of
determining rates and making payments of interest and other administrative
matters) that Agent decides may be appropriate to reflect the adoption and
implementation of such Benchmark Replacement and to permit the administration
thereof by Agent in a manner substantially consistent with market practice (or,
if Agent decides that adoption of any portion of such market practice is not
administratively feasible or if Agent determines that no market practice for the
administration of the Benchmark Replacement exists, in such other manner of
administration as Agent decides is reasonably necessary in connection with the
administration of this Agreement).
“Benchmark Replacement Date”, means the earlier to occur of the following events
with respect to LIBOR: (1) in the case of clause (1) or (2) of the definition of
“Benchmark Transition Event,” the later of (a) the date of the public statement
or publication of information referenced therein and (b) the date on which the
administrator of LIBOR permanently or indefinitely ceases to provide LIBOR; or
(2) in the case of clause (3) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.
“Benchmark Transition Event”, means the occurrence of one or more of the
following events with respect to LIBOR: (1) a public statement or publication of
information by or on behalf of the administrator of LIBOR announcing that such
administrator has ceased or will cease to provide LIBOR, permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide LIBOR; (2) a public
statement or publication of information by the regulatory supervisor for the
administrator of LIBOR, the U.S. Federal Reserve System, an insolvency official
with jurisdiction over the administrator for LIBOR, a resolution authority with
jurisdiction over the administrator for LIBOR or a court or an entity with
similar insolvency or resolution authority over the administrator for LIBOR,
which states that the administrator of LIBOR has ceased or will cease to provide
LIBOR permanently or indefinitely, provided that, at the time of such statement
or publication, there is no successor administrator that will continue to
provide LIBOR; or (3) a public statement or publication of information by the
regulatory supervisor for the administrator of LIBOR announcing that LIBOR is no
longer representative.
“Benchmark Transition Start Date”, means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early
        2

--------------------------------------------------------------------------------



Opt-in Election, the date specified by Agent or the Required Buyers, as
applicable, by notice to Seller, Agent (in the case of such notice by the
Required Buyers) and the Buyers.
“Benchmark Unavailability Period”, means, if a Benchmark Transition Event and
its related Benchmark Replacement Date have occurred with respect to LIBOR and
solely to the extent that LIBOR has not been replaced with a Benchmark
Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced LIBOR for all purposes hereunder in accordance with Section 13(d) and
(y) ending at the time that a Benchmark Replacement has replaced LIBOR for all
purposes hereunder pursuant to Section 13(d).
“Early Opt-in Election”, means the occurrence of: (1) (i) a determination by
Agent or (ii) a notification by the Required Buyers to Agent (with a copy to
Seller) that the Required Buyers have determined that U.S. dollar-denominated
syndicated credit facilities being executed at such time, or that include
language similar to that contained in Section 13(d), are being executed or
amended, as applicable, to incorporate or adopt a new benchmark interest rate to
replace LIBOR, and (2) (i) the election by Agent or (ii) the election by the
Required Buyers to declare that an Early Opt-in Election has occurred and the
provision, as applicable, by Agent of written notice of such election to Seller
and the Buyers or by the Required Buyers of written notice of such election to
Agent.
“Federal Reserve Bank of New York’s Website”, means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.
“Relevant Governmental Body”, means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.
“SOFR”, with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.
“Term SOFR”, means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.
“Unadjusted Benchmark Replacement”, means the Benchmark Replacement excluding
the Benchmark Replacement Adjustment.
2.2 The definition of “Pricing Rate” in Section 2(b)(iii) of Annex I to the
Master Repurchase Agreement is hereby amended and restated in its entirety as
follows:
“(iii) “Pricing Rate”, the per annum percentage rate for determination of the
Price Differential, determined for each Transaction as being equal to (i) during
the Seasonal Commitment Period (a) as to the Seasonal Commitment Amount, the sum
of (A) the greater of (x) LIBOR as of the applicable Purchase Date and (y) zero
plus (B) the Pricing Rate Margin, and (b) as to any amount in excess of the
Seasonal Commitment Amount, the sum of (A) the greater of (x) LIBOR as of the
applicable Purchase Date and (y) zero plus (B) the rate agreed between the
Seller and Agent, on behalf of the Buyers, and specified in the related
Confirmation, and (ii) at any other time, the sum of (A) the greater of (x)
LIBOR as of the applicable Purchase Date and (y) zero plus (B) the rate agreed
between the Seller and Agent, on behalf of the Buyers, specified in the related
Confirmation;”
2.3 Section 13 of Annex I to the Master Repurchase Agreement is hereby amended
by adding a new clause (d) at the end of Section 13 that reads as follows:
“(d) “Effect of Benchmark Transition Event.
        (i) Benchmark Replacement. Notwithstanding anything to the contrary
herein or in any other Transaction Agreement, upon the occurrence of a Benchmark
Transition Event or an Early Opt-in Election, as
        3

--------------------------------------------------------------------------------



applicable, Agent and Seller may amend this Agreement to replace LIBOR with a
Benchmark Replacement. Any such amendment with respect to a Benchmark Transition
Event will become effective at 5:00 p.m. New York City time on the fifth (5th)
Business Day after Agent has posted such proposed amendment to all Buyers and
Seller so long as Agent has not received, by such time, written notice of
objection to such amendment from Buyers comprising the Required Buyers. Any such
amendment with respect to an Early Opt-in Election will become effective on the
date that Buyers comprising the Required Buyers have delivered to Agent written
notice that such Required Buyers accept such amendment. No replacement of LIBOR
with a Benchmark Replacement pursuant to Section 13(d) will occur prior to the
applicable Benchmark Transition Start Date.
(ii) Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, Agent will have the right to make
Benchmark Replacement Conforming Changes from time to time and, notwithstanding
anything to the contrary herein or in any other Transaction Agreement, any
amendments implementing such Benchmark Replacement Conforming Changes will
become effective without any further action or consent of any other party to
this Agreement or the Framework Agreement.
(iii) Notices; Standards for Decisions and Determinations. Agent will promptly
notify Seller and the Buyers of (i) any occurrence of a Benchmark Transition
Event or an Early Opt-in Election, as applicable, and its related Benchmark
Replacement Date and Benchmark Transition Start Date, (ii) the implementation of
any Benchmark Replacement, (iii) the effectiveness of any Benchmark Replacement
Conforming Changes and (iv) the commencement or conclusion of any Benchmark
Unavailability Period. Any determination, decision or election that may be made
by Agent or Buyers pursuant to Section 13(d), including any determination with
respect to a tenor, rate or adjustment or of the occurrence or non-occurrence of
an event, circumstance or date and any decision to take or refrain from taking
any action, will be conclusive and binding absent manifest error and may be made
in its or their sole discretion and without consent from any other party hereto,
except, in each case, as expressly required pursuant to Section 13(d).
(iv) Benchmark Unavailability Period. Upon Seller’s receipt of notice of the
commencement of a Benchmark Unavailability Period, Seller may revoke any
Transaction Notice.”
2.4 Exhibits B and C to Annex I to the Master Repurchase Agreement are amended
by replacing “.875000” therein with “1.075000%”.
3. Conditions to Effectiveness.
This Amendment shall be effective as of the date first above written (the
“Effective Date”) upon the Agent’s receipt of counterparts to this Amendment
executed by each of the other parties hereto.
4. Representations, Warranties and Undertakings.
4.1 Seller. In entering into this Amendment, Seller hereby makes or repeats (as
applicable) to Agent and each Buyer as of the Effective Date (or, to the extent
expressly relating to a specific prior date, as of such prior date) the
representations and warranties set forth in the Master Repurchase Agreement and
each other Transaction Agreement to which Seller is a party, and such
representations and warranties shall be deemed to include this Amendment. Seller
further represents that it has complied in all material respects with all
covenants and agreements applicable to it under the Master Repurchase Agreement
and each of the other Transaction Agreements to which it is a party.
5. Miscellaneous.
5.1 Counterparts. This Amendment may be executed by the Parties on any number of
separate counterparts, by facsimile or email, and all of those counterparts
taken together will be deemed to constitute one and the same instrument;
signature pages may be detached from multiple separate counterparts and attached
to a single counterpart so that all signatures are physically attached to the
same document. A facsimile or portable document format (“.pdf”) signature page
will constitute an original for the purposes of this Section 5.1.
        4

--------------------------------------------------------------------------------



5.2 Ratification. Except as amended hereby each of the other Transaction
Agreements remains in full force and effect. The Parties hereby acknowledge and
agree that, effective from and after the Effective Date, all references to the
Master Repurchase Agreement, including Annex I thereto, in any other Transaction
Agreement shall be deemed to be references to the Amended Master Repurchase
Agreement, and any amendment in this Amendment of a defined term in the Master
Repurchase Agreement, including Annex I thereto, shall apply to terms in any
other Transaction Agreement which are defined by reference to the Master
Repurchase Agreement or Annex I thereto.
5.3 Guarantor Acknowledgment and Consent. Guarantor hereby acknowledges the
Parties’ entry into this Amendment and consents to the terms and conditions
hereof, it being understood that such terms and conditions may affect the extent
of the Obligations (as defined in the Guaranty) for which Guarantor may be
liable under the Guaranty. Guarantor further confirms and agrees that the
Guaranty remains in full force and effect after giving effect to this Amendment
and, for the avoidance of doubt, acknowledges that any amendment herein to a
defined term in the Master Repurchase Agreement, including Annex I thereto,
shall apply to terms in the Guaranty which are defined by reference to the
Master Repurchase Agreement or Annex I thereto.
5.4 GOVERNING LAW. This AMENDMENT shall be governed by and construed in
accordance with the laws of the State of New York without giving effect to the
conflicts of law provisions thereof other than sections 5-1401 and 5-1402 of the
New York General Obligations Law.
5.5 Expenses. All reasonable legal fees and expenses of Agent and each Buyer
incurred in connection with the preparation, negotiation, execution and delivery
of this Amendment and each related document entered into in connection herewith
shall be paid by the Seller promptly on demand.
5.6 Transaction Agreement. This Amendment shall be a Transaction Agreement, as
set forth in Section 2.1 of the Framework Agreement, for all purposes.




[SIGNATURE PAGES FOLLOW]
        5


--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Parties have executed this Amendment as of the date
first written above.
Buyer and Agent:


Coöperatieve Rabobank, U.A., New York Branch






By:




/s/ THOMAS MCNAMARA
Name:Thomas McNamaraTitle:Executive Director




By:




/s/ JINYANG WANG
Name:Jinyang WangTitle:Vice President





[SIGNATURE PAGES CONTINUE ON FOLLOWING PAGE]


        6

--------------------------------------------------------------------------------



Buyer:


Sumitomo Mitsui Banking Corporation,
New York Branch




By:




/s/ NORIHITO OBATA
Name:Norihito ObataTitle:Managing Director
Global Trade Finance Dept.











[SIGNATURE PAGES CONTINUE ON FOLLOWING PAGE]




        7

--------------------------------------------------------------------------------



Seller:


The Scotts Company, LLC






By:




/s/ KELLY BERRY
Name:Kelly S. BerryTitle:Vice President and Treasurer







[SIGNATURE PAGES CONTINUE ON FOLLOWING PAGE]


        8

--------------------------------------------------------------------------------



Solely for purposes of Section 5.3 hereof:




Guarantor:


The Scotts Miracle-Gro Company






By:




/s/ KELLY BERRY
Name:Kelly S. BerryTitle:
Vice President and Corporate Treasurer









        9